Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of applicants’ response filed 10/14/21 claims 21-24,26,27,29,30 and 38-
40 are allowed. In view of applicants’ request for rejoinder of pending withdrawn claims
33 and 41-43, the following applies.
Claims 21-24,26,27,29,30 and 38-40 are directed to an allowable product.
Pursuant to the procedures set forth in MPEP § 821.04(B), claims 33 and 41-43,
directed to the process of making or using an allowable product, previously withdrawn
from consideration as a result of a restriction requirement, are hereby rejoined and fully
examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have
been rejoined, the restriction requirement as set forth in the Office action mailed
on 4/7/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement
as to the rejoined inventions, applicant(s) are advised that if any claim presented in a
continuation or divisional application is anticipated by, or includes all the limitations of, a
claim that is allowable in the present application, such claim may be subject to
provisional statutory and/or nonstatutory double patenting rejections over the claims of
the instant application. Once the restriction requirement is withdrawn, the provisions of
35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,
170USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33 and 41-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-
AIA ), first paragraph, because the specification, while being enabling for treating
filarial worm infections embraced in claim 43 and treating a disease/condition
mediated by said infections as embraced by claim 42, does not reasonably provide
enablement for all such infections and diseases mediated by such much less preventing the onset of the infection and disease. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. , note the criteria for enablement as set out in In re Wands cited in MPEP 2164.01(a),August 2000 edition which considers such factors such as :
1) Breadth of the claims- The claims cover the treatment and prevention of various types of filarial infections which can be present in humans and animals as listed in Bakowski provided herewith;
2) Level of skill in this art- while there are 3 widely used drugs that are microfilaracides, namely diethylcarbamazine (DEC), ivermectin and albendazole, note a review article by preventing filarial worm infections,diseases in all the claims, note a online post by Ngan who advises the avoidance of infected flies and mosquitoes to prevent initial onset;
3) State of the prior art- no compounds similar in structure have demonstrated such
a range of uses in preclinical much less clinical trials;
4) Working examples- There are no test(s) directed to the many infections pointed out
above except for two seen for mouse models on p.265-267 for diseases embraced in claim 42.

MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based
on the evidence regarding each of the above factors, the specification, at the time the
application was filed, would not have taught one skilled in the art how to make and/or
use the full scope of the claimed invention without undue experimentation. In re Wright,
999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”
That conclusion is clearly justified here.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Note finality is deemed proper in a 2nd action where rejoined claims raise new issues. See MPEP 821.04.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EMILY A BERNHARDT/Primary Examiner, Art Unit 1624